CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. SUCH PORTIONS ARE MARKED AS INDICATED WITH BRACKETS (“[***]”) BELOW




JOINT MARKETING AGREEMENT
This JOINT MARKETING AGREEMENT (this “Agreement”), effective as of October 15,
2018 (“Effective Date”), between FinWise Bank, a Utah state chartered bank
(“FB”) and EF Marketing, LLC, a Delaware limited liability company (“EM”). FB
and EM are individually referred to as a “Party” and, collectively, the
“Parties.” Certain other capitalized terms used herein shall have the meanings
ascribed thereto in Exhibit A.
Recitals
WHEREAS, FB desires to extend Loans to consumers nationwide (“Borrowers”);
WHEREAS, FB desires to engage EM to provide marketing services as more
particularly described herein, to offer Loans on FB’s behalf upon the terms and
conditions stated herein; and
WHEREAS, FB and EM agree that (a) EM’s services under this Agreement are
designed only to provide access to prospects to whom FB might consider offering
a Loan and (b) FB retains the exclusive authority to determine whether to
approve a Loan and all other business decisions inherent in offering and
originating the Loans.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:
Agreement
1.FB Responsibilities.
(a)    Offering of Loans. FB may offer Loans to Applicants (as defined in
Section 2(a)) who apply at one or more websites, direct mail or other marketing
channels operated or identified by EM and approved by FB and who meet applicable
credit standards and other qualifications established by FB. FB may change the
terms and conditions applicable to the Loans, fees charged to Borrowers, maximum
amount of credit lines, the Program Guidelines, the Credit Policy, the Credit
Model Policies and the Underwriting Criteria. If EM wishes to recommend any
changes to the Credit Policy or Underwriting Criteria, then FB shall cause its
personnel to review such changes and respond with its approval and
implementation timeline or disapproval within five (5) Business Days with
respect to any non-material changes and within thirty (30) days with respect to
any material changes. If FB does not approve within the time frames set forth in
the preceding sentence, then such requested changes shall be deemed disapproved.
(b)    Modification of Program Guidelines. FB may modify the Program Guidelines
in its reasonable discretion, upon not less than twenty one (21) days’ prior
written notice to EM (or such other notice period as the Parties may mutually
agree to in writing), provided that the foregoing prior notice shall not be
required in the event such modification is the result of a change in the Laws or
by request of a Governmental Authority, provided further, however, that FB shall
provide as much prior written notice as reasonably practicable with respect to a
change in the Program Guidelines arising from a change in the Laws.
(c)    Servicing of Loans. FB will service, or arrange for a Third Party Service
Provider to service, the Loans. In performing its duties as servicer of the
Loans, FB or the third party designated by


15651.036 4822-1787-4004.3     1



--------------------------------------------------------------------------------





FB shall service and administer the Loans in accordance with applicable Law and
the Program Guidelines, and in connection therewith, shall follow customary
servicing procedures.
2.    Other Responsibilities of the Parties.
(a)    EM Responsibilities. EM shall perform services reasonably required to
market the Program within parameters established by FB through one or more
websites or other marketing channels through which applicants (“Applicants”) may
submit applications developed by EM and approved by FB (“Applications”) to
obtain Loans. Such services shall include (A) acquiring, scrubbing and managing
lead lists, (B) preparing and distributing product offerings and associated
marketing materials, including pre-qualified offers, as approved by FB, (C)
developing and placing internet, print media, radio and television advertising,
(D) designing and developing websites, (E) compensating third parties that
provide marketing services in relation to the Program, (F) subject to FB’s
approval, delivering all notices and disclosures required by applicable Law with
each solicitation, and (G) contracting with mutually agreed third parties to
offer the Program to their clients. In connection therewith, EM shall comply
with the Program Guidelines and applicable Law including, without limitation,
the CAN-SPAM Act of 2003. It is expected that EM will commence marketing the
Program not later than October 1, 2018, unless otherwise agreed by the Parties.
EM has the sole discretion not to market Loans to residents of designated states
or portions thereof, provided that EM agrees not to market Loans to residents of
designated states or portions thereof to which FB has determined to not offer or
originate Loans.
(b)    Marketing of Loans.
(i)    The Parties shall jointly create and regularly update a marketing plan
that includes an outline of the product launch, post-launch campaigns and other
marketing and public relations activities with respect to the Loans. Marketer
shall promote, advertise and market the Loans to prospective Borrowers.
(ii)    Applicants will be directed to the applicable website where the
Applicant will complete and submit an Application, which Application shall, at a
minimum, include the Applicant’s first and last name, address, date of birth,
income, general expense information, and other information required to verify
the Applicant’s identity in accordance with applicable Law. For purposes of
clarification, all applicants will be required to submit a digital Application.
All Applicants shall be screened for fraud detection purposes as well as
screened against the prohibited persons list maintained by the Office of Foreign
Assets Control ("OFAC"). FB has the sole discretion to determine whether to
approve any Applicant for a Loan including, without limitation, the right not to
offer or originate Loans to residents of designated states or portions thereof.
FB reserves the right not to offer or originate Loans to residents of designated
states or portions thereof if FB, in its sole discretion, determines that it is
not in FB’s best interest to offer any such Loans. As of the Effective Date, it
is expected that the website referenced above will be hosted by Elevate Decision
Sciences, LLC ("EDS") pursuant to that certain Technology and Support Agreement
of even date herewith by and between FB and EDS ("Technology Agreement").
(iii)    FB hereby grants EM a non-exclusive license to reproduce the name,
trade name, trademarks and logos of FB (collectively, the “FB Properties”)
during the Term in connection with the Program on letters, print advertisements,
the internet, television and radio communications and other advertising and
promotional materials (all such letters, websites, advertising and promotional
materials incorporating FB Properties and all related designs, artwork, logos,
slogans, copy, telemarketing scripts and other similar materials shall be
referred to collectively herein as the “Promotional Materials”); provided,


15651.036 4832-8497-9304.9    2

--------------------------------------------------------------------------------





however, EM shall submit all Promotional Materials to FB for its approval prior
to any use thereof and FB shall not unreasonably withhold, delay or condition
such approval. If any modifications are required, FB shall submit such
modifications to EM within ten (10) Business Days of the date the Promotional
Materials are submitted to FB. The form of each of the FB Properties is attached
hereto on Exhibit B-1.
(iv)    Regardless of whether they incorporate any FB Properties, the
advertising and promotional materials for the Program shall (A) prominently
identify the originator of the Loans, (B) not be misleading, deceptive,
fraudulent or abusive and (C) comply with applicable Law and governmental
requirements. As applicable, FB shall be identified to Applicants and to
Borrowers as lender and the creditor for all credit extended with respect to the
Loans. FB and EM shall use commercially reasonable efforts to ensure that all
advertising and promotional materials for the Loans comply with all applicable
Laws.
(v)    Except for the FB Properties, EM shall own all right, title and interest
in and to any trademarks, trade names, service markets and domain names used in
connection with the Program (“Program Marks”), the registrations thereof, and
all text, graphics, photographs, video, audio and/or other data or information
appearing on the website operated at such domain names as well as all
intellectual property rights and goodwill associated therewith or incorporated
therein. The form of each of the Program Marks is attached hereto on Exhibit
B-2.
(vi)    EM shall be responsible for all costs and expenses associated with
advertising and developing any Promotional Materials including (A) acquisition,
scrubbing and management of lead lists, (B) preparation and distribution of
product offerings and associated marketing materials, (C) development and
placement of internet, print media, radio and television advertising, (D)
website design and development, and (E) payment of compensation owed to a Third
Party Service Provider. All material Third Party Service Providers, as
determined by FB in its reasonable discretion, shall be subject to the prior
written approval of FB, which approval shall not be unreasonably withheld or
delayed.
(vii)    EM hereby grants FB a non-exclusive license to reproduce the Program
Marks during the Term in connection with the Program on letters, print
advertisements, websites, the internet, television and radio communications and
other advertising and promotional materials (all such letters, websites,
advertising and promotional materials incorporating Program Marks and all
related designs, artwork, logos, slogans, copy, telemarketing scripts and other
similar materials shall be referred to collectively herein as the “Program
Promotional Materials”); provided, however, FB shall submit all Program
Promotional Materials to EM for its approval prior to any use thereof and EM
shall not unreasonably withhold, delay or condition such approval.
(viii)    EM acknowledges that the relationship established by this Agreement is
exclusive with respect to RISE-branded installment loans to be originated by
third-party financial institutions. Accordingly, other than FB, EM shall not
utilize any other financial institution to originate RISE-branded installment
loans. For purposes of clarification, EM or any of its Affiliates may originate
RISE-branded installment loans directly to borrowers.
(c)    Reports; Access to Books and Records and Employees.
(i)    Within ten (10) Business Days after request from FB, EM shall provide FB
with (A) reports reasonably required by FB and (B) access to EM's systems in
order for FB to maintain effective internal controls and to monitor the
marketing results under this Agreement.


15651.036 4832-8497-9304.9    3

--------------------------------------------------------------------------------





(ii)    Unless accessible online from the United States Securities and Exchange
Commission or its successor, EM shall provide FB with Elevate Credit, Inc.'s
quarterly unaudited financial statements not later than thirty (30) calendar
days from the end of each calendar quarter and audited annual financial
statements not later than one hundred twenty (120) calendar days from the end of
each calendar year.
(iii)    FB, any Governmental Authority and/or external auditors shall have the
right to conduct onsite audits and/or compliance reviews of (A) EM and its
Affiliates which are performing services to EM (for purposes of clarification,
EDS is an Affiliate), (B) each Third Party Service Provider, (C) the operation
of the Program, (D) the services provided by EM and any Third Party Service
Provider thereunder, and (E) the records generated thereunder; provided, that
the exercise of such onsite audit and compliance review rights by FB shall be
conducted during normal business hours in a manner which does not unreasonably
interfere with EM’s or such Third Party Service Provider’s normal business
operations and customer and employee relations; provided, further, that such
onsite audit shall not occur more than two (2) times per year, unless FB
determines in its reasonable discretion that, based on the results of the onsite
audit, EM is in material non-compliance with this Agreement. EM shall pay all
costs and expenses (including travel and lodging) in connection with FB’s onsite
audit and/or compliance review, not to exceed [***] ($[***]) dollars per onsite
audit. EM, its Affiliates which are performing services to EM, and each Third
Party Service Provider shall provide reasonable cooperation to FB in connection
with such audits and/or compliance reviews.
(iv)    All written consumer complaints sent from, or copied to any state or
federal agency (including FB’s regulators) or the Better Business Bureau, and
all material written consumer complaints received by EM, its Affiliates which
are performing services to EM, or any Third Party Service Provider relating to
the Program or EM’s, its Affiliates which are performing services to EM, or FB’s
performance, will be immediately (within five (5) Business Days) reported to FB
by EM. Such report shall include the name and address of the complaining
Borrower, a brief summary of the Borrower’s complaint, and, if resolved, a brief
summary of how the complaint was resolved. FB shall further report such consumer
complaints as determined by FB.
(v)    Within the first seventy five (75) days after the Effective Date and,
thereafter, in the intervals set forth in Schedule 2(c)(iv), FB may perform or
cause to be performed such internal audits, reviews and validations as it shall
determine in connection with the EM duties hereunder. Such internal audits,
reviews and validations shall be performed by FB or its designee and shall be at
FB's sole cost and expense; provided that EM or an Affiliate of EM shall
reimburse FB for an aggregate of up to $[***] per calendar quarter ("Cap") for
such internal audits, reviews and validations regarding the Program, which Cap
shall be reduced to up to $[***] per calendar quarter at such time that the
application program interface (API) connecting the Software to FB's systems is
operational. In no event shall the aggregate liability of EM and its Affiliates
for the fees and costs of such internal audits, reviews and validations in any
calendar quarter (including, without limitation, pursuant to the Technology
Agreement) exceed the applicable Cap.
(d)    Marketing Fee. In exchange for performing the marketing services for and
on behalf of FB, FB will pay EM a marketing fee equal to $[***] per each new
Loan that is approved, accepted and funded during the Term; provided that no
marketing fee shall be applicable to any Loan that is refinancing a current Loan
for which a marketing fee was already paid or a subsequent Loan to a Borrower
who already received and repaid a Loan for which a marketing fee was paid.
Further, if the aggregate principal amount


15651.036 4832-8497-9304.9    4

--------------------------------------------------------------------------------





of the Loans funded during such month was less than $[***], then EM shall pay FB
an amount equal to $[***]. FB shall pay or cause to be paid the aggregate
marketing fees to EM on a monthly basis within ten (10) Business Days after
receipt of an invoice from EM at the end of each month with respect to all Loans
originated during the prior month. If FB does not make any payment as and when
due then, in addition to paying such amount, FB shall also pay to EM a late
charge equal to the lesser of (i) [***] percent ([***]%) of the unpaid amount
per month or portion thereof or (ii) the maximum late charge permitted by
applicable Law until the unpaid amount is paid in full.
(e)    Maximum Loans Originated. EM shall limit marketing of the Loans so that
the maximum aggregate principal amount of Loans outstanding under the Program
during the calendar years 2019 and 2020 does not exceed $[***] and $[***],
respectively, without the prior written consent of FB.
(f)    Reserved.
(g)    Covenants of FB.
(i)    Unless prohibited by Law or any Governmental Authority, FB will deliver
to EM, within five (5) Business Days of the date of receipt, (A) any notice of
actual or threatened adverse action directly affecting the offering, origination
and/or servicing of Loans issued by any Governmental Authority and (B) notice of
any actual or threatened litigation or arbitration with respect to any third
party with respect to the Loans (collectively, the "Loan Notice"). If such
delivery of the actual notice is prohibited by applicable Law or Governmental
Authority, then, if allowable by Law or the Governmental Authority, FB shall
provide EM with written notice of such action and summary thereof. FB shall
provide reasonable cooperation in connection with any examination of EM or any
of its Affiliates regarding the Program.
(ii)    Unless prohibited by Law or any Governmental Authority, FB will deliver
to EM:
A.    promptly after submission to any Governmental Authority, directly related
to the Program, copies of all documents and information furnished to such
Governmental Authority in connection with any investigation of FB (other than
any routine inquiry) that if resolved adversely would materially affect FB's
ability to perform its obligations under this Agreement; and
B.    copies of such other information, documents and data with respect to FB as
from time to time may be reasonably requested by EM as it may materially affect
FB's ability to perform its obligations under this Agreement.
If such delivery of the actual Loan Notice is prohibited by applicable Law or
Governmental Authority, then, if allowable by Law or the Governmental Authority,
FB shall provide EM with written notice of such action and summary thereof. All
such information provided by FB to EM hereunder is considered Confidential
Information of FB, subject to protection under Section 6.
(iii)    FB shall comply with all Laws applicable to FB and the Program.
(iv)    If FB becomes aware of any situation which may result in the loss or
unauthorized disclosure of Customer Information, FB may request assistance from
EM with respect to such loss or unauthorized disclosure and, in connection
therewith, may provide EM with (A) a list of the names of persons whose Customer
Information has been disclosed or that may be disclosed, (B) a description of
the type and categories of the Customer Information that has been or may be
disclosed and (C) the


15651.036 4832-8497-9304.9    5

--------------------------------------------------------------------------------





circumstances underlying the unauthorized or potentially unauthorized
disclosure. FB shall notify such customer or customers and shall take any other
remedial action required by applicable Law. If the unauthorized access is the
result of FB’s act, error or omission, then FB shall bear all expenses of this
notification and any out of pocket costs incurred by FB including outside
counsel fees and any other costs related thereto.
(v)    FB shall require in its contract with any third party with which it
contracts to perform or assist FB in connection with this Agreement or the Loans
to comply with all applicable Laws.
(vi)    Throughout the Term, FB (or its Affiliates on its behalf) shall maintain
in full force and effect comprehensive general liability (including contractual
liability), errors and omissions, bodily injury, property damage, the limit of
which shall not be less than a combined single limit of $[***] per occurrence,
and employee theft and dishonesty insurance coverage of $[***] per occurrence.
On or about the Effective Date and upon the request of EM not more than once per
calendar year, FB shall provide a certificate of insurance coverage to EM
evidencing FB’s compliance with the provisions hereof.
(h)    Covenants of EM.
(i)    Unless prohibited by Law or any Governmental Authority, EM will deliver
to FB, within five (5) Business Days of the date of receipt, (A) any notice of
actual or threatened adverse action issued by any Governmental Authority and (B)
notice of any actual or threatened litigation or arbitration with respect to any
third party with respect to the Loans. If such delivery of the actual notice is
prohibited by applicable Law or Governmental Authority, then, if allowable by
Law or the Governmental Authority, EM shall provide FB with written notice of
such action and summary thereof. EM shall provide reasonable cooperation in
connection with any examination of FB or any of its Affiliates regarding the
Program.
(ii)    Unless prohibited by Law or any Governmental Authority, EM will deliver
to FB:
A.    promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of EM (other than any routine inquiry); and
B.    such other information, documents and data with respect to EM as may be
reasonably requested by FB from time to time.
If such delivery of the actual notice is prohibited by applicable Law or
Governmental Authority, then, if allowable by Law or the Governmental Authority,
EM shall provide FB with written notice of such action and summary thereof.
(iii)    EM shall comply with all Laws applicable to EM and the Program.
(iv)    EM shall require in its contract with any Third Party Service Provider
which contracts with EM to perform or assist EM in connection with this
Agreement or the Loans to comply with all applicable Laws and that EM shall
cause any Third Party Service Providers to comply with the applicable terms of
this Agreement in any contract between EM and such Third Party Service Provider.


15651.036 4832-8497-9304.9    6

--------------------------------------------------------------------------------





(v)    EM shall promptly notify FB of any situation which may result in the loss
or unauthorized disclosure of Customer Information and shall immediately provide
FB with (A) a list of the names of persons whose Customer Information has been
disclosed or that may be disclosed, (B) a description of the type and categories
of the Customer Information that has been or may be disclosed, and (C) the
circumstances underlying the unauthorized or potentially unauthorized
disclosure. EM shall cooperate with FB and, at the direction of FB, shall assist
in notifying such customer or customers and shall take any other remedial action
recommended by FB and/ or required by applicable Law. If the unauthorized access
is the result of EM’s act, error or omission, then EM shall bear all expenses of
this notification and any out of pocket costs incurred by FB including outside
counsel fees and any other costs related thereto.
(vi)    Throughout the Term, EM (or its Affiliates on its behalf) shall maintain
in full force and effect (A) comprehensive general liability (including
contractual liability), bodily injury, property damage and advertising injury,
the limit of which shall not be less than a combined single limit of $[***] per
occurrence, (B) statutorily required workers compensation coverage of $[***],
(C) employee theft and dishonesty insurance coverage with respect to EM's
premises only of $[***] per occurrence, (D) umbrella liability coverage with a
limit of at least $[***] per occurrence and aggregate, and (E) professional
liability/errors and omissions coverage with a limit of not less than $[***] per
occurrence and aggregate. Depending on the number of Loans originated by FB
under the Program, the foregoing policy limits shall be increased to such amount
as required or requested by any Governmental Authority, as is commercially
reasonable based on market conditions, market practice and good faith estimates
by the parties of necessary insurance coverage. On or about the Effective Date
and upon the request of FB not more than once per calendar year, EM shall
provide a certificate of insurance coverage to FB evidencing EM’s compliance
with the provisions hereof.
(vii)    EM shall adequately train all personnel performing services on behalf
of EM hereunder and will make available to FB information relating to how it
trains and oversees its employees that have consumer contact or compliance
responsibilities.
(viii)    On or before the Effective Date, EM shall establish and maintain an
average monthly minimum balance of $[***] in a working capital account held at
FB.
(i)    Compliance and Program Features; Program Managers.
(i)    Unless waived by FB in writing, on a quarterly basis, representatives of
the Parties shall meet in person in Manhattan, New York or Salt Lake City, Utah
or telephonically to review processes and procedures used by the Parties to
ensure that all marketing and promotional materials with respect to the Accounts
and customer communications comply with all applicable Laws, which meetings may
include legal counsel to the respective Parties.
(ii)    Each Party shall at all times have a designated program manager to
coordinate the management of the Program with the other Party. Each Party shall
make such program manager available to meet either in person or telephonically
with representatives of the other Party on a monthly basis to discuss the
performance of the Program. Each Party shall give the other Party prompt written
notice of any change of the program manager including as arising out of any
termination of employment.


15651.036 4832-8497-9304.9    7

--------------------------------------------------------------------------------





(iii)    The Parties shall jointly develop a compliance plan to ensure that the
Program remains in compliance with all applicable Laws. FB shall have at least
two (2) qualified compliance managers and EM shall have at least one (1)
dedicated full time compliance resource, each of whom shall be familiar with all
aspects of the Program. The program managers and the compliance managers shall
cooperate with each other and, among other tasks, review such compliance plan on
a monthly basis.
(iv)    Reserved.
(v)    To assist each Party in their efforts to comply with all applicable Laws,
each Party shall make its systems and records related to the Program, as well as
relevant executive and operations personnel, reasonably accessible to the other
Party during regular business hours.
(j)    Reserved.
(k)    Security. EM and FB shall comply with, implement and maintain
administrative, technical and physical safeguards designed to ensure the
security of Customer Information pursuant to Appendix B to 12 CFR Part 30 (the
“Interagency Guidelines”), all other applicable Law and the Program Guidelines,
including, but not limited to, the following:
(i)    access controls on information systems, including controls to
authenticate and permit access only to authorized individuals and controls to
prevent its representatives from providing Customer Information to unauthorized
individuals who may seek to obtain this information through fraudulent means;
(ii)    access restrictions at physical locations containing Customer
Information, such as buildings, computer facilities, and records storage
facilities to permit access only to authorized individuals;
(iii)    encryption of electronic Customer Information, including while in
transit or in storage on networks or systems to which unauthorized individuals
may have access;
(iv)    procedures designed to ensure that information system modifications are
consistent with the information security measures;
(v)    dual control procedures and segregation of duties for representatives
with responsibilities for or access to Customer Information;
(vi)    monitoring systems and procedures to detect actual and attempted attacks
on or intrusions into information systems;
(vii)    response programs that specify actions to be taken when EM detects
unauthorized access to information systems, including immediate reports to FB;
(viii)    measures to protect against destruction, loss or damage of Customer
Information due to potential environmental hazards, such as fire and water
damage or technological failures; and
(ix)    training of staff to implement the information security measures;
regular testing of key controls, systems and procedures of the information
security measures by independent third


15651.036 4832-8497-9304.9    8

--------------------------------------------------------------------------------





parties or staff independent of those that develop or maintain the security
measures; and appropriate measures to completely and permanently destroy
“consumer information” (as defined in the Interagency Guidelines) by shredding,
permanently erasing, or otherwise permanently rendering consumer information
inaccessible and illegible. EM shall respond promptly and thoroughly to FB’s
requests for information concerning the respective information security measures
implemented by EM.
(l)    Disaster Recovery. Each Party shall at all times maintain a disaster
recovery/business resumption plan ("DRP") which shall be compliant with
applicable Law and which will allow such Party to recover and continue to
perform the services required under this Agreement in a reasonably timely manner
after the occurrence of computer problems, acts of nature, acts of terrorism or
similar events. In addition, EM shall cause each Third Party Service Provider to
maintain a DRP consistent with the terms hereof. EM and its Third Party Service
Providers shall be responsible for backing up and otherwise protecting any
relevant data files stored by it and for protecting its equipment. EM shall
provide its DRP to FB at least sixty (60) days prior to the commencement of the
Program.
(m)    Electronic Data Storage. EM shall maintain, in accordance with
commercially reasonable standards customarily in place in the banking industry
but not less than applicable Law, offsite back-up storage for all electronic
data and other information pertaining to the performance of its services
pursuant to the Agreement.
3.    Representations and Warranties.
(a)    FB. FB represents and warrants to EM as of the Effective Date that:
(i)    FB is a Utah state chartered bank, validly existing and in good standing
under the laws of the State of Utah. FB has all power and authority and all
requisite consents, approvals, licenses, permits and authorizations under
applicable Law to execute and deliver this Agreement and perform its obligations
as contemplated hereunder.
(ii)    FB is authorized under applicable Law to establish the Loan accounts and
originate the Loans thereunder, and is not prohibited by applicable Law to
contract with a third party to provide the marketing services which EM will
provide under this Agreement.
(iii)    This Agreement has been duly authorized, executed, and delivered by FB
and constitutes a legal, valid and binding agreement, enforceable against FB in
accordance with its terms.
(iv)    The execution, delivery and performance of this Agreement by FB does not
violate or conflict with any (A) provision of its charter, bylaws or other
governance documents of FB or (B) or any order, arbitration award, judgment or
decree to which FB is a party or by which FB or any of its assets may be bound.
(v)    There is no litigation or administrative proceeding before any court or
governmental body presently pending or, to its knowledge, threatened against FB
or any of its officers or directors which would have a material adverse effect
on the transactions contemplated by, or FB’s ability to perform its obligations
under this Agreement.
(vi)    EM acknowledges that it has access to the financial statements of FB
through the filing of its CALL Reports. Such financial statements were applied
on a consistent basis throughout the periods indicated.


15651.036 4832-8497-9304.9    9

--------------------------------------------------------------------------------





(vii)    FB is an FDIC insured bank.
(b)    EM. EM represents and warrants to FB as of the Effective Date that:
(i)    EM is duly organized, validly existing and in good standing under the
laws of the State of Delaware and, prior to performing duties under this
Agreement, shall be duly qualified to do business in all necessary jurisdictions
as contemplated under this Agreement, shall have all requisite consents,
approvals, licenses, permits and authorizations under applicable Law to execute
and deliver this Agreement and perform its obligations as contemplated
hereunder.
(ii)    EM has all limited liability company power and authority and all
requisite licenses, permits and authorizations to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by EM and constitutes a legal, valid and
binding agreement, enforceable against EM in accordance with its terms.
(iii)    The execution, delivery and performance of this Agreement by EM does
not violate or conflict with any (A) provision of the governance documents of EM
or (B) applicable Law, or any order, arbitration award, judgment or decree to
which EM is a party or by which EM or any of its assets may be bound.
(iv)    Except as licensed or otherwise permitted, EM has not, and will not, use
the intellectual property, trade secrets or other confidential business
information of any third party.
(v)    None of EM, any of its Affiliates or any of their respective officers,
directors or members is a Person (or to EM’s knowledge, is owned or controlled
by a Person) that (i) is listed on any Government Lists, (ii) has been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or (iii) is currently under investigation by any Governmental
Authority for alleged felony involving a crime of moral turpitude.
(vi)    EM has developed and implemented a compliance management system (“CMS”)
to provide an internal control process for the business functions and processes
directed towards Applicants and Borrowers, the elements of which CMS shall
include (i) an overall policy statement governing the CMS, (ii) specific
procedures for approvals of additions or changes to the CMS, including a
description of items subject to the CMS, a process for internal review and
approval by EM and its legal counsel, and a process for internal review and
approval by FB and its legal counsel, and (iii) documentation of EM’s testing
process, including testing/review of EM’s website and user acceptance testing
(UAT); the scope of the CMS shall include, at a minimum, any material used in
connection with the offering of Loans to Applicants, all policy changes, new
products, advertisements, press releases, and the website(s) used in connection
with the Program.
(vii)    The execution, delivery, and performance of this Agreement does not
violate, conflict with, permit the cancellation of, or constitute a default
under any agreement to which EM is a party or by which EM is bound.
(viii)    There is no litigation or administrative proceeding before any court
or governmental body presently pending or, to its knowledge, threatened against
EM or any of its officers or directors which would have a material adverse
effect on the transactions contemplated by, or EM’s ability to perform its
obligations under this Agreement.


15651.036 4832-8497-9304.9    10

--------------------------------------------------------------------------------





4.    Term and Termination.
a.Unless terminated earlier in accordance with this Agreement, the term of this
Agreement shall commence as of the Effective Date and shall continue for a
period of four (4) years (the “Initial Term”). If not earlier terminated, this
Agreement will automatically renew for subsequent two (2) year periods (each a
“Renewal Term” and, together with the Initial Term, collectively, the "Term")
unless either Party provides written notice of termination at least one hundred
twenty (120) calendar days prior to the expiration of the Initial Term or any
Renewal Term.
b.This Agreement may be terminated upon the occurrence of one or more of the
following events, within the time periods set forth below:
(i)    If either Party breaches this Agreement in any material respect
including, without limitation, any breach of any representation, warranty or
covenant contained herein, the non-breaching Party may immediately terminate
this Agreement by providing written notice thereof to the breaching Party if
such breaching Party does not cure such breach within sixty (60) calendar days
after receipt of the written notice of the breach.
(ii)    Upon the occurrence of an Insolvency Event (as defined below) by either
Party, this Agreement shall automatically and immediately terminate upon written
notice from the solvent Party to the insolvent Party. It shall constitute an
insolvency event (“Insolvency Event”) by a Party hereunder if such Party shall
file for protection under any chapter of the federal Bankruptcy Code, an
involuntary petition is filed against such Party under any such chapter and is
not dismissed within sixty (60) calendar days of such filing, or a receiver or
any Governmental Authority takes control of such Party.
(iii)    If at any time EM determines that FB does not have sufficient financial
resources to support the reasonably anticipated growth of the Program, as
mutually agreed by the Parties during the subsequent twelve (12) months, EM
shall have the right to terminate this Agreement by sending written notice to
FB.
(iv)    Upon the termination of the Technology Agreement, either Party shall
have the right to terminate this Agreement by sending written notice to the
other provided, however, that if this Agreement is terminated following the
termination of the Technology Agreement pursuant to Section 9.2(a) thereof, then
provisions of Section 2(d) shall remain in full force during the notice period
and for five (5) months thereafter.
(v)    Either Party has the right to terminate this Agreement upon thirty (30)
days written notice to the other Party if a force majeure event, as set forth in
Section 10(g), occurs and continues for more than ninety (90) days.
(vi)    After twelve (12) months from the Effective Date, EM may terminate this
Agreement in its discretion for any reason, upon six (6) months prior written
notice to FB. For purposes of clarification, the provisions of Section 2(d)
shall remain in full force and effect during such six (6) month period.
(vii)    If a Party’s performance hereunder is determined to be illegal, or if a
Party is advised in writing by any Governmental Authority having or asserting
jurisdiction over such Party that the Loans or the performance of its
obligations under this Agreement is unlawful and as a result a Party is unable
to perform its obligations under this Agreement, then the Party unable to
perform, or whose


15651.036 4832-8497-9304.9    11

--------------------------------------------------------------------------------





performance is determined to be (each, a “Triggering Event”) and such Triggering
Event cannot be remedied without causing a material adverse effect on either
Party, may terminate this Agreement by giving written notice at least sixty (60)
calendar days in advance of termination to the other Party, unless such changes
in applicable Law or communication from such Governmental Authority require
earlier termination, in which case termination shall be effective upon such
earlier required date.
(viii)    Any verbal or written notice from any Governmental Authorities
prohibiting the offering and origination of the Loans by FB or any change or
modification to the Program or this Agreement required by any Governmental
Authority which, in either Party’s discretion, materially limits or unreasonably
reduces the commercial viability or profitability of the Program. Either Party
shall also have the right to terminate this Agreement upon the other Party’s
failure to prevent violations of Law or engaging in unfair, deceptive or abusive
acts or practices.
(ix)    Any change in applicable Law or interpretation of Law that makes the
Program illegal or, in the reasonable discretion of either Party, undesirable or
inadvisable provided, however, that if FB terminates this Agreement due to any
change in applicable Law or an interpretation of Law, then FB will use its best
commercial efforts to lawfully continue the Program for at least six (6) months
from the date of termination or shorter time period if EM is able to replace FB
with another financial institution.
(b)    Upon termination or expiration of this Agreement, FB shall pay EM all
fees that are then due and payable.In order to preserve the goodwill of each
Party with its customers, both Parties shall act in good faith and cooperate in
order to ensure a smooth and orderly termination of their relationship and the
transition and transfer of the Loans (including all customer data) from FB to a
financial institution designated by EM.
(c)    Upon termination of this Agreement, but subject to compliance with
applicable Law, EM may market financial products to Borrowers or Applicants who
have not exercised their right to “opt-out” of marketing of such financial
products. Unless jointly agreed upon in writing, FB may not directly market any
products to Borrowers or Applicants.
(d)    Upon the termination or expiration of this Agreement, neither Party shall
have any further liability with respect thereto, except that any payment
obligations which accrued prior to termination or expiration hereof and the
provisions of Sections 2(c)(iii), 4(c)-(e), 5, 6, 7, 8, 9, 10 and 11 shall
survive the termination of this Agreement.
(e)    If either Party breaches this Agreement and such breach is continuing,
then the non-defaulting Party shall be entitled to pursue, either before or
after termination, such rights and remedies as may be available at law and in
equity, in addition to those rights and remedies specifically provided for under
this Agreement.
5.    Notices.
All notices pursuant hereto shall be in writing and shall be deemed to have been
properly given, served and received (a) if delivered by messenger, when
delivered, (b) if mailed, on the fifth (5th) Business Day after deposit in the
United States mail certified, postage prepaid, return receipt requested, or (c)
if delivered by reputable overnight express courier, freight prepaid, the next
Business Day after delivery to such courier. Notices shall be addressed to the
parties as set forth below:
If to EM:


15651.036 4832-8497-9304.9    12

--------------------------------------------------------------------------------







EF Marketing, LLC
4150 International Plaza, Suite 300
Fort Worth, Texas 76109
Attention:    Chief Executive Officer
Email:        


with a copy (for informational purposes only) to:


Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, California 94104
Attention:    Paul J. Tauber, Esq.
Email:        pjt@cpdb.com


If to FB:


FinWise Bank
820 East 9400 South
Sandy, UT 84094
Attention:    David Tilis
Email:        


with a copy to:


Wachtel Missry LLP
885 Second Avenue, 47th Floor
New York, New York 10017
Attention:     Allan J. Weiss, Esq.
Email:        weiss@wmllp.com


6.    Confidentiality and Use of Confidential Information.
(a)    Ownership and Joint Marketing.
(i)    FB shall own all Customer Information, provided that use of such Customer
Information by either Party shall be consistent with the limitations imposed by
the Gramm Leach Bliley Act (“GLBA”) and the regulations promulgated thereunder
including, without limitation, 12 CFR Part 364, Appendix B, and other privacy
Laws applicable to the Parties.
(ii)    EM and FB consider themselves to be in a joint marketing relationship
under this Agreement as defined in Section 216.13 of the Federal Reserve
Regulation P (“Reg. P”). EM and FB shall describe the existence of such joint
marketing relationship as required by Section 216.6(a)(5) of Reg. P in their
initial, annual and/or revised privacy notices, as applicable. Consistent with
Section 216.13 of Reg. P, EM and its Affiliates and Third Party Service
Providers shall not disclose or use any Customer Information provided by FB
other than to carry out the purposes designing, developing, and administering
the Program, for the purposes described in Section 216.6(a) of Reg. P or as
permitted pursuant to Reg. P.


15651.036 4832-8497-9304.9    13

--------------------------------------------------------------------------------





(iii)    EM shall not rent, sell, disclose or otherwise use Customer Information
other than to perform such Party’s obligations pursuant to this Agreement.
However, for purposes of clarification, EM may use any such information in
non-personally identifiable format, either individually or comingled with other
data, for purposes of reporting, marketing, making credit policy and
underwriting decisions, and for other business purposes of EM.
(iv)    Notwithstanding the provisions of Section 6(a)(iii), subject to
compliance with applicable Law, EM shall have the right and license to (A)
co-mingle Customer Information with other data owned or used by EM and share
such co-mingled data with other financial institutions working with EM or any of
its Affiliates and (B) share all account data regarding Borrowers (excludes
credit data) for use by EM and its Affiliates for underwriting purposes when an
Affiliate of EM will be the lender. In addition, subject to compliance with
applicable Law, EM shall have a right and license to use all Customer Data for
its internal business purposes to monitor and improve the Program (including the
security thereof) and any of the other programs sponsored or supported by EM or
any of its Affiliates. The foregoing right and licenses shall be non-exclusive,
perpetual and royalty-free. EM shall revise and maintain its privacy policy
applicable to the Program to permit the foregoing.
(b)    FB and EM shall treat in confidence this Agreement and all non-public
documents, materials, and all other information related to this Agreement
including, but not limited to, all proprietary information, data, trade secrets,
business information and other information of any kind whatsoever which (i) a
Party (“Discloser”) discloses in writing to the other Party (“Recipient”) or to
which Recipient obtains access in connection with the negotiation and
performance of this Agreement, and which (ii) relates to (A) the Discloser or
(B) consumers who have made confidential or proprietary information available to
FB, EM or a Third Party Service Provider, that was obtained during the course of
negotiations leading to, and during the performance of, this Agreement
including, without limitation, Customer Information (collectively “Confidential
Information”). Neither Party shall disclose Confidential Information to any
third party, except that Confidential Information may be provided to a
Governmental Authority having or asserting jurisdiction over a Party or a
Party’s Affiliates, counsel, accountants, financial or tax advisors without the
consent of the other Party; provided that, except for any Governmental
Authority, such parties agree to hold such Confidential Information in
confidence. As used herein, and for the avoidance of doubt, the term
“Confidential Information” does not include information which (v) becomes
generally available to the public other than as a result of a disclosure by a
Party receiving such information, (w) is independently developed by a Recipient
without violating this Agreement, (x) was available to the Recipient on a
non-confidential basis prior to its disclosure to the Recipient, (y) becomes
available to the Recipient on a non-confidential basis from a source other than
the other Party; provided that such source is not bound by a confidentiality
agreement with the other Party or otherwise prohibited from transmitting the
information to the Recipient by a contractual, legal or fiduciary obligation, or
(z) is required by Law to be disclosed.
(c)    If a Recipient is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, then such Recipient will provide the other Party with prompt notice
of such request(s) so that the other Party may seek an appropriate protective
order or other appropriate remedy and/or waive the Recipient’s compliance with
the provisions of this Agreement. If the other Party does not seek such a
protective order or other remedy, or such protective order or other remedy is
not obtained, or the other Party grants a waiver hereunder, then the Recipient
may furnish that portion (and only that portion) of the Confidential Information
which the Recipient is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information so furnished as the Recipient would
reasonably exercise in assuring the confidentiality of any


15651.036 4832-8497-9304.9    14

--------------------------------------------------------------------------------





of its own Confidential Information. Notwithstanding the foregoing, the
Recipient shall be permitted to disclose any Confidential Information, without
notice to the Discloser, where such disclosure is in connection with a routine
audit or examination by, or blanket document request from, a governmental entity
or regulatory authority in the ordinary course of its supervisory or regulatory
authority and not on its face focused on the Discloser.
(d)    The Recipient of Confidential Information shall not disclose or use such
Confidential Information other than to carry out the purposes for which the
Discloser has provided the Confidential Information, or for which one of its
Affiliates or agents disclosed such Confidential Information to Recipient.
(e)    Recipient shall not disclose any Confidential Information other than on a
“need to know” basis and then only, to the extent permitted by applicable Law,
to: (i) Affiliates of Discloser, provided that such Affiliates shall be
restricted in use and redisclosure of the Confidential Information to the same
extent as Discloser; (ii) its employees, officers, auditors and attorneys; (iii)
Affiliates of Recipient provided that such Affiliates shall be restricted in use
and redisclosure of the Confidential Information to the same extent as
Recipient; (iv) carefully selected subcontractors provided that such
subcontractors shall have entered into a confidentiality agreement no less
restrictive than the provisions of this Section 6; or (v) carefully selected
independent contractors, agents, and consultants hired or engaged by Recipient,
provided that all such persons are subject to a confidentiality agreement which
shall be no less restrictive than the provisions of this Section 6. The
restrictions set forth herein shall apply during the Term and shall continue
following the termination hereof.
(f)    Upon the termination or expiration of this Agreement, or at any time upon
the reasonable request of FB, EM shall return (or destroy) all FB Confidential
Information in its possession or in the possession of any of its
representatives, contractors or third parties. Any FB Confidential Information
maintained in an electronic format shall be destroyed or returned to FB in a
format as directed by FB or, in the event no directions have been received, in
an industry standard format. Notwithstanding the foregoing, if EM is in
possession of tangible property containing the FB Confidential Information, then
EM may retain one archived copy of such material, subject to the terms of this
Agreement, which may be used solely for regulatory or litigation purposes and
may not be used for any other purpose. Compliance with this Section 6(f) shall
be certified in writing, including a statement that no copies of FB Confidential
Information have been retained, except as necessary for regulatory or litigation
purposes.
7.    Specific Performance in the Event of Breach.
The Parties agree that monetary damages would not be adequate compensation in
the event of a breach by the Recipient of its obligations under Section 6.
Therefore, in the event of any such breach by the Recipient, in addition to its
other remedies at law or in equity, the other Party shall be entitled to an
order requiring the Recipient to specifically perform its obligations under
Section 6 or enjoining the Recipient from breaching Section 6 without the
necessity of posting a bond or other security, and the Recipient shall not plead
in defense thereto that there would be an adequate remedy at law.
8.    Indemnification.
(a)    EM hereby agrees to indemnify and to hold harmless FB, its Affiliates and
each of their respective officers, directors, managers, members, shareholders,
employees, representatives, agents, attorneys, successors and permitted assigns
of such entities (the “FB Indemnified Parties”) against any and


15651.036 4832-8497-9304.9    15

--------------------------------------------------------------------------------





all claims, losses, liabilities, damages, penalties, demands, suits, judgments,
settlements, costs, expenses and disbursements of any kind or nature whatsoever
(collectively, “Losses”) suffered or incurred and as incurred by any such FB
Indemnified Parties as a result of, or with respect to, or arising from any: (i)
act, omission or failure by EM and/or any Third Party Service Provider retained
by EM to fulfill any of its obligations under this Agreement; (ii) material
inaccuracy of any representation or warranty made by EM or any Third Party
Service Provider retained by EM pursuant to this Agreement; (iii) failure of EM
or any Third Party Service Provider retained by EM to comply with the Program
Guidelines, applicable Law or the organizational documents of EM; (iv) unlawful
use of any Customer Information by EM or any Third Party Service Provider
retained by EM; (v) any claim that the Promotional Material or any other aspect
of the Program violates applicable Law; (vi) any infringement or alleged
infringement by EM or by any of its Third Party Service Providers of any FB
properties; and (vii) demands and claims made by any person or entity or
representative thereof, either individually or as part of a class action by or
on behalf of Borrowers and/or other persons, and any inquiries, investigation or
action by any Governmental Authorities, in each case solely with respect to any
act, omission or failure by EM and/or any Third Party Service Provider retained
by EM in connection with the marketing of the Program in accordance with this
Agreement; provided, however, in no event shall EM be liable to any FB
Indemnified Party for the non-payment of principal, interest or fees by
Borrowers on the Loans or for any Losses arising out of any of the foregoing to
the extent arising from any (x) act of fraud, embezzlement or criminal activity
of FB or any of its employees, agents or representatives, (y) negligence, gross
negligence, willful misconduct or bad faith by FB or any of its employees,
agents or representatives, or (z) failure of FB or any of its employees, agents
or representatives to comply with, or perform, its obligations pursuant to this
Agreement.
(b)    FB hereby agrees to indemnify and hold harmless EM, its Affiliates, and
each of their respective officers, directors, managers, members, shareholders,
employees, representatives, agents, attorneys, successors and permitted assigns
of such entities (the “EM Indemnified Parties”) against any and all Losses
suffered or incurred and as incurred by any such EM Indemnified Parties as a
result of, or with respect to, or arising from any: (i) misrepresentation,
breach of warranty or failure to fulfill a covenant of FB contained in this
Agreement; (ii) act or omission of FB or any Third Party Service Provider
retained by FB which violates any Law (except in the case of any actions or
class actions as referenced in Section 8(a)(vi)), or the bylaws of FB; (iii)
breach of any obligation under this Agreement by FB or any Third Party Service
Provider retained by FB; or (iv) act or omission of FB or any Third Party
Service Provider retained by FB which is contrary to any recommendation provided
in writing by EM or any of its Affiliates; provided, however, in no event shall
FB be liable to any EM Indemnified Party for any Losses arising out of any of
the foregoing to the extent arising from any (x) act of fraud, embezzlement or
criminal activity of EM or any of its employees, agents or representatives, (y)
negligence, gross negligence, willful misconduct or bad faith by EM or any of
its employees, agents or representatives, or (z) failure of EM or any of its
employees, agents or representatives to comply with, or perform, its obligations
pursuant to this Agreement.
(c)    The FB Indemnified Parties and the EM Indemnified Parties are sometimes
referred to herein as the “Indemnified Parties” and EM or FB, as indemnitor
hereunder, is sometimes referred to herein as the “Indemnifying Party.” An
Indemnified Party shall not be entitled to indemnity from an Indemnifying Party
for its own costs and expenses incurred in defending itself against a claim
brought against it by an Indemnifying Party.
(d)    Any Indemnified Party seeking indemnification hereunder shall promptly
notify the Indemnifying Party, in writing, of any indemnified Loss hereunder,
specifying in reasonable detail the nature of the Loss, and, if known, the
amount, or an estimate of the amount, of the Loss, provided that failure to
promptly give such notice shall only limit the liability of the Indemnifying
Party to the extent of


15651.036 4832-8497-9304.9    16

--------------------------------------------------------------------------------





the actual prejudice, if any, suffered by such Indemnifying Party as a result of
such failure. The Indemnified Party shall provide to the Indemnifying Party as
promptly as practicable thereafter information and documentation reasonably
requested by such Indemnifying Party to support and verify the claim asserted.
(e)    Except in the case of Section 8(a)(v), in which case FB may at its option
assume control of the defense of the matter and choose counsel appropriate to
handle the matter, the Indemnifying Party may assume the defense of a claim
which it is indemnifying, or prosecute a claim resulting from such indemnified
claim, and may employ counsel chosen by the Indemnifying Party (which counsel
shall be reasonably acceptable to the Indemnified Party) at the Indemnifying
Party’s sole cost and expense. The Indemnified Party shall have the right, at
its own expense, to reasonably employ counsel separate from counsel employed by
the Indemnifying Party in any such action and to participate therein. The
Indemnified Party shall not be liable for any settlement of any claim effected
without its prior written consent, which shall not be unreasonably withheld or
delayed, it being understood that the Indemnifying Party shall have no right to
object to any equitable relief the Indemnified Party may agree to provide.
However, if the Indemnifying Party does not assume the defense or prosecution of
a claim within thirty (30) calendar days after notice thereof, the Indemnified
Party may settle such claim without the Indemnifying Party’s consent. The
Indemnifying Party shall not settle any claim which provides for any relief
other than the payment of monetary damages by the Indemnifying Party without the
Indemnified Party’s prior written consent, which shall not be unreasonably
withheld or delayed. Whether or not the Indemnifying Party chooses to so defend
or prosecute such claim, the Parties shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
and attend such conferences, discovery proceedings, hearings, trials and
appeals, as may be reasonably requested in connection therewith, all at the
Indemnifying Party’s sole cost and expense.
9.    Expenses.
Except as expressly provided in this Agreement, each Party shall be responsible
for all expenses incurred in connection with this Agreement including, without
limitation, the negotiation and drafting hereof and all expenses incurred in
performing its respective duties set forth in Sections 1 and 2. If EM (a)
requests that FB modify this Agreement or enter into another agreement with EM
or (b) requires that FB enter into an agreement with a third party (other than a
Third Party Service Provider) with respect to the Program, then EM shall
reimburse FB for its reasonable legal fees and costs incurred in connection with
the review and negotiation of such agreement.
10.    Miscellaneous.
(a)    Relationship. Neither the existence of this Agreement or any related
agreements, nor their execution, is intended to be, nor shall it be construed to
be, the formation of a partnership, joint venture or agency relationship between
FB and EM. No employee of EM shall be deemed to be an employee of FB, nor shall
any employee of FB be deemed an employee of EM.
(b)    Entire Agreement; Amendments. This Agreement supersedes any negotiations,
discussions or communications between FB and EM and constitute the entire
agreement of FB and EM with respect to the specific subject matter hereof. This
Agreement may not be amended except by a written instrument duly executed on
behalf of both Parties.
(c)    Waiver. Failure of any Party to insist, in one or more instances, on
performance by any other Party in accordance with the terms and conditions of
this Agreement shall not be deemed a waiver


15651.036 4832-8497-9304.9    17

--------------------------------------------------------------------------------





or relinquishment of any right granted hereunder or of the future performance of
any such term or condition or of any other term or condition of this Agreement
unless and to the extent that such waiver is in a writing signed by or on behalf
of the Party alleged to have granted such waiver.
(d)    Assignment. This Agreement is for the sole and exclusive benefit of the
Parties and shall not be deemed to be for the benefit of any third party,
including any Borrower. Neither Party shall assign or encumber any of its rights
or delegate any of its obligations hereunder without prior written consent of
the other Party. Any assignment or encumbrance in violation of the foregoing
shall be void.
(e)    Notice. Unless prohibited by Law or Governmental Authority, each party
shall provide the other with written notice promptly (but not later than five
(5) Business Days) after becoming aware of any threatened or actual
investigation, regulatory action, arbitration, lawsuit, fees or penalties
pertaining to the Loans, this Agreement or any similar marketing agreements of
third parties, the effect of which may materially impact the obligations or
rights of the Parties under this Agreement.
(f)    Security Breach. Each Party shall promptly disclose to the other Party
any breaches in security with respect to its operations affecting Customer
Information, the identity or information regarding any Borrower or Applicant, or
any breach relating to databases or information maintained by either Party with
respect to the Loans, Borrowers, or Applicants. Each Party shall promptly report
to the other Party when any such material intrusion has occurred, the estimated
effect of the intrusion on the other Party and the Borrowers and Applicants, and
the specific corrective actions taken or planned to be taken. In addition, each
Party agrees that no Party nor Third Party Service Provider will make any
material changes to its security procedures and requirements affecting the
performance of its obligations hereunder which would materially lessen the
security of its operations or materially reduce the confidentiality of any
databases and information maintained with respect to the other Party, Borrowers,
and Applicants without the prior written consent of the other Party.
(g)    Force Majeure. If either Party fails to perform its obligations under
this Agreement in whole or in part as a consequence of events beyond its
reasonable control (including, without limitation, acts of God, fire, explosion,
public utility failure, accident, floods, embargoes, epidemics, war, terrorist
acts, nuclear disaster or riot), then such failure to perform shall not be
considered a breach of this Agreement during the period of such disability. If
any force majeure occurrence as set forth in this Section 10(g), then the
disabled Party shall use commercially reasonable efforts to meet its obligations
as set forth in this Agreement. The disabled Party shall promptly and in writing
advise the other Party if it is unable to perform due to a force majeure event,
the expected duration of such inability to perform and of any developments (or
changes therein) that appear likely to affect the ability of that Party to
perform any of its obligations hereunder in whole or in part. To the extent that
the unaffected Party is unable to carry out the whole or any part of its
obligations under this Agreement because a prerequisite obligation of the
disabled Party has not been performed, such unaffected Party shall be excused
from such performance.
(h)    Headings. The headings and captions of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
(i)    Jurisdiction, Venue and Service of Process. Subject to the provisions of
Section 11 the Parties hereby consent to the exercise of jurisdiction over its
person and its property by any federal or state court situated in the County of
Salt Lake, Utah for the enforcement of this Agreement or in any other
controversy, dispute or question arising hereunder, and each Party hereby waives
any and all personal or


15651.036 4832-8497-9304.9    18

--------------------------------------------------------------------------------





other rights to object to such jurisdiction for such purposes. Each Party, for
itself and its successors and assigns, hereby waives any objection which it may
have to the laying of venue of any such action or suit at any time, each Party
agrees that service of process may be made, and personal jurisdiction over such
Party obtained, by service of a copy of the summons, complaint and other
pleadings required to commence such litigation by personal delivery or by United
States certified or registered mail, return receipt requested, addressed to such
party at its address for notices as provided in this Agreement. Each Party
waives all claims of lack of effectiveness or error by reasons of any such
service.
(j)    Signatures. This Agreement may be executed in multiple counterparts, each
of which is an original but all of which together shall constitute one and the
same document. Signatures received by facsimile, PDF file or other electronic
format shall be deemed to be originals.
(k)    Other Opportunities. EM will explore opportunities to add FB as a bank
partner on EM's ELASTIC-branded product during 2019. For purposes of
clarification, this Section 10(k) does not create any legal binding obligation
on EM or any of its Affiliates and is expressly contingent on the success of the
Program.
11.    Governing Law and Dispute Resolution.
(a)    Governing Law. This Agreement shall be a contract made under, and
governed and enforced in every respect by, the internal laws of the State of
Utah, except to the extent preempted by federal law, without giving effect to
its conflicts of law principles. Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties arising directly or
indirectly out of or connected with this Agreement, including claims relating to
the breach or alleged breach of any representation, warranty, agreement, or
covenant under this Agreement, unless mutually settled by the parties and
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in Salt Lake County, Utah,
provided, however, that the foregoing shall not include any claims for
declaratory relief. The arbitration shall be administered by JAMS pursuant to
its (Comprehensive Arbitration Rules and Procedures). Judgment on the award may
be entered in any court having jurisdiction. This clause shall not preclude the
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate, except that the parties agree that the arbitration, the
arbitrators’ authority and the relief available shall be limited as follows:
(i)    The arbitrators shall be obligated to apply the rules of evidence and the
substantive laws of the State of Utah applicable to actions litigated in the
courts of the State of Utah; and
(ii)    The arbitrators shall be deemed to have exceeded their powers, authority
or jurisdiction if the award they render is not correct under the applicable law
and properly admitted evidence, if the arbitrators grant relief not expressly
permitted under this Agreement or if the arbitrators otherwise fail to comply
with the terms and limitations of this paragraph. In the event of any conflict
between the rules of JAMS and this Agreement, this Agreement will control. Any
arbitration shall be conducted by arbitrators approved by the JAMS and mutually
acceptable to the parties. All such disputes, controversies, or claims shall be
conducted by a single arbitrator, unless the dispute involves more than $[***]
in the aggregate in which case the arbitration shall be conducted by a panel of
three (3) arbitrators. If the parties are unable to agree on the arbitrator(s),
then JAMS shall select the arbitrator(s). The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitrator(s) shall award reasonable attorneys’


15651.036 4832-8497-9304.9    19

--------------------------------------------------------------------------------





fees and costs to the prevailing party. Process in any such action may be served
upon any party in the manner provided for giving of notices to it herein.
Notwithstanding the foregoing, the parties hereby consent to the jurisdiction of
the state and federal courts located in Salt Lake County, Utah with respect to
any action (A) to obtain injunctive or other equitable relief and (B) to enforce
or dispute any arbitration award or to obtain, enforce or dispute any judgment
relating thereto.
(b)    Waiver of Rights to Trial by Jury. EACH PARTY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR IN ANYWAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY THEREOF OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.
(c)    Proceedings. If EM or any of its Affiliates becomes a party to any
lawsuit, investigation or any other formal or other proceeding with any
Governmental Authority regarding the Loans or the Program and FB is not then a
party thereto, then, upon reasonable request, FB cooperate with EM or any
Affiliate thereof, including, if acceptable to FB, filing an amicus curiae, so
long as EM pays all reasonable legal fees and costs incurred in connection
therewith.
12.    Limitation of Liability. EXCEPT WITH RESPECT TO DAMAGES OR CLAIMS ARISING
DUE TO A PARTY’S WILLFUL MISCONDUCT, GROSS NEGLIGENCE, BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER THIS AGREEMENT, OR ALLEGED OR ACTUAL INFRINGEMENT OF
INTELLECTUAL PROPERTY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, OR EXEMPLARY DAMAGES OR
LOST PROFITS (EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES) ARISING OUT OF OR IN CONNECTION WITH THE PROGRAM.
[Signature Page Follows]


15651.036 4832-8497-9304.9    20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, FB and EM, intending to be legally bound hereby, have caused
this Agreement to be executed by their duly authorized officers as of the
Effective Date.


FINWISE BANK ("FB")
 
EF MARKETING, LLC ("EM")
 
 
 
By: /s/ David Tilis
 
By: /s/ Kenneth E. Rees
Name: David Tilis
 
Name: Kenneth E. Rees
Its: SVP
 
Its: CEO





15651.036 4832-8497-9304.9    21

--------------------------------------------------------------------------------





EXHIBIT A


CERTAIN DEFINED TERMS
“Affiliate” with respect to either party means any entity including, without
limitation, any corporation, partnership or limited liability company, that
directly, or indirectly through one or more intermediaries, wholly-owns or is
wholly owned by such party.
“Business Day” shall mean a day other than a Saturday, Sunday or federal
holiday.
"Credit Model Policies" means the policies and procedures regarding model risk
management which shall include (a) development processes and procedures, (b)
testing/validation processes, (c) validation frequency and (d) monitoring of
Third-Party Service Providers, but in any event, no less restrictive than
provided for in FDIC Financial Institution Letter 22-2017, as such guidance may
be updated from time to time.
"Credit Policy" means the credit requirements of FB to be used in reviewing all
Applications.
“Customer Information” means, with respect to any Borrower or Applicant, any
nonpublic information including, without limitation, names, addresses, telephone
numbers, e-mail addresses, credit information, account numbers, social security
numbers, loan balances or other loan information, and lists derived therefrom
and any other information required to be kept confidential by the Requirements.
“Government List” means (i) the Annex to Presidential Executive Order 13224
(Sept. 23, 2001), (ii) OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http://www.treasury.gov/ofac/ downloads/t11sdn.pdf or any successor website or
webpage) and (iii) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained by a Governmental Authority that FB notifies EM
in writing is now included in “Government List”.
“Governmental Authority” shall mean any federal or state government (or any
political subdivision of any of the foregoing), and any agency, authority,
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, whether or
not any such Governmental Authority has jurisdiction over a Party.
“Law” shall mean all state and federal codes, statutes, laws, permits, rules,
regulations, interpretations, regulatory guidance or any similar pronouncement,
ordinances, orders, policies, determinations or any officially published
regulatory interpretation of the foregoing, judgments, writs, injunctions,
decrees and common law and equitable rules, causes of action, remedies and
principles as the same may be amended, modified, supplemented or superseded from
time to time, and any requirements of any Governmental Authority with
appropriate jurisdiction applicable to the acts of FB, EM or any Third-Party
Service Provider as they relate to the Program or a Party's performance of their
respective obligations under this Agreement.
"Loan" means an unsecured installment loan originated by FB under the Program
and pursuant to that certain Technology and Support Agreement, of even date
herewith, between FB and Elevate Decision Sciences, LLC. A general description
of the Loans as Effective Date is attached hereto as Exhibit C.


15651.036 4832-8497-9304.9    22

--------------------------------------------------------------------------------





“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Program” shall mean a lending program for the solicitation, marketing, and
origination of Loans pursuant to Program Guidelines.
“Program Guidelines” shall mean those guidelines proposed by EM and approved by
FB for the administration of the Program, including, but not limited to, the
Credit Policy or Underwriting Criteria for the Loans (which shall include,
without limitation, specific criteria for evaluating an Applicant’s ability to
repay the Loan), the Credit Model Policies, charge-off and collection policies
for the Loans, and all other operating procedures for the Loans, as such
guidelines may be amended, modified or supplemented from time to time by FB in
accordance with the terms of this Agreement.
“Third Party Service Provider” shall mean any third party providing services
that EM or FB (as the context may require) is required to provide under this
Agreement.
"Underwriting Criteria" means the underwriting requirements of FB to be used in
reviewing all Applications on behalf of FB.
*    *    *


15651.036 4832-8497-9304.9    23